DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6, 9-10, 12-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per independent claims 1, 13, and 15, generally, none of the prior art references of record, including, but not limited to: US_11246052_B2_Wang, US_20200252823_A1_Kim, US_20210105649_A1_Lee, US_8593990_B1_Henttonen, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Wang discloses network device sends first configuration information to a terminal device, wherein the first configuration information is used for indicating a terminal device in an idle state and/or an inactive state to perform cell measurement, and the first configuration information includes first measurement information for a first network and/or second measurement information for a second network, and wherein the terminal device is in the idle state or the inactive state; the terminal device receives the first configuration information sent by the network device; and the terminal device performs cell measurement according to the first configuration information (Wang figures 2,  6, and column 8 line 30 – column 9 line 5).
Prior art Kim discloses method and apparatus for performing early frequency measurement and fast reporting a result of frequency measurement (Kim figures 1E, 1F, 1H, 2E, 2F, 2J).
Prior art Lee discloses a wireless device receives, from a network, a first measurement configuration including at least one of relaxed measurement conditions; performs measurements on a serving cell based on the first measurement configuration; evaluates the at least one of the relaxed measurement conditions based on results of the measurements on the serving cell; performs a first relaxed measurement on the serving cell and/or at least one of neighbor cells based on the evaluation; transmits, to the network, a message including an information informing that the first relaxed measurement has been performed on the serving cell and/or the at least one of the neighbor cells (Lee figures 10-12).
Prior art Lee Henttonen discloses a network sends downlink a neighbor frequency list for redirection for measurement. For each frequency in the list which a user equipment UE finds to satisfy one or more criteria, the idle-state or semi-idle-state UE then takes a measurement of the neighbor frequency and checks whether the measurement satisfies reporting criteria. The UE sends to its serving cell an indication of the neighbor frequency or frequencies whose measurement meets the reporting criteria, without reporting the measurement, such as in a RRC Connection Request message. The serving cell then redirects the UE to establish a connection on a target frequency selected from the indicated neighbor frequencies, and this redirect may be in a RRC Connection Reject message (Henttonen figure 2).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “wherein the measurement report includes only one of (i) the measurement results on the first frequency list or (ii) the measurement results on the second frequency list based on the second indication: and discarding the other one of (i) the measurement results on the first frequency list or (ii) the measurement results on the second frequency list based on the second, not included in the measurement report, upon receiving the second indication” as stated in independent claims 1, and similar limitations as stated in independent claims 13, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.H/Examiner, Art Unit 2471       


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471